Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

(FD

A No. FDA-2014-H-2348)
Complainant
v.

M and H Fuel, Inc.
d/b/a Sunoco,

Respondent.
Docket No. C-15-812

Decision No. CR3669

Date: February 25, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products
complaint on Respondent, M and

(CTP) began this matter by serving an administrative
H Fuel, Inc. d/b/a Sunoco, at 1555 East Outer Drive,

Detroit, Michigan 48234, and by filing a copy of the complaint with the Food and Drug

Administration’s (FDA) Division

of Dockets Management. The complaint alleges that

Sunoco impermissibly sold cigarettes to minors and failed to verify, by means of photo

identification containing a date of

birth, that the purchasers were 18 years of age or older,

thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.
§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose

a $500 civil money penalty agains

t Respondent Sunoco.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 7, 2015, CTP served the

complaint on Respondent Sunoco

by United Parcel Service. In the complaint and

accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.

CTP warned Respondent that, if it

failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Sunoco has neither filed an answer within the time prescribed, nor requested
an extension of time within which to file an answer. Pursuant to 21 C.F.R. § 17.11, 1
assume that the facts alleged in the complaint (but not its conclusory statements) are true.
Specifically:

e At approximately 10:21 a.m. on February 21, 2014, at Respondent’s business
establishment, 1555 East Outer Drive, Detroit, Michigan 48234, an FDA-
commissioned inspector observed Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older;

e Ina warning letter dated April 24, 2014, CTP informed Respondent of the
inspector’s February 21, 2014 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 4:26 p.m. on July 31, 2014, at Respondent’s business
establishment, 1555 East Outer Drive, Detroit, Michigan 48234, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspectors also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Sunoco’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order
For these reasons, I enter default judgment in the amount of $500 against Respondent M

and H Fuel, Inc. d/b/a Sunoco. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final
and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

